Citation Nr: 1309527	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  08-37 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 17, 2011, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claim of entitlement to service connection for PTSD, assigning a 30 percent disability rating.  In January 2008, the Veteran submitted a notice of disagreement with his assigned disability rating.  A statement of the case was issued in November 2008, and the Veteran timely perfected his appeal in December 2008.

In August 2011, the Veteran testified before a Decision Review Officer sitting at the RO in Montgomery, Alabama.  A transcript of that proceeding has been associated with the Veteran's VA claims file.

In October 2011, the RO issued a subsequent rating decision, which increased the Veteran's disability rating for PTSD, increasing it from 30 percent to 50 percent disabling, effective from September 17, 2011.  Since this increase did not constitute a full grants of the benefit sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In December 2011, the RO proposed a finding of incompetency for the Veteran, which was later implemented in a February 2012 rating decision.  The appeal then came before the Board.  In July 2012, the Board remanded the appeal to clarify whether the Veteran had a legal custodian or guardian and if so, provide notice about VA's duty to notify and assist, include the right to a hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Careful review of the record indicates that the Veteran has a significant cognitive disorder.  His service connected PTSD is rated under the General Rating Formula for Mental Disorders, and many of the symptoms associated with a cognitive disorder, such as poor memory or impaired judgment, overlap with PTSD symptoms.  38 C.F.R. § 4.130, Diagnostic Code 9411.  When a claimant has both service-connected and non-service-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

The Veteran had two VA PTSD examinations where the examiners distinguished the PTSD symptoms from the Veteran's cognitive disorder.  The most recent examination report, taken in September 2011, shows that the VA examiner judged the Veteran to exhibit mild PTSD symptoms.  Notably, he also commented that the Veteran had below average intellectual function and/or dementia.  He did not provide further detail about the cognitive impairment.  Similar conclusions were made by the June 2007 VA examiner.  Global Assessment of Functioning (GAF) scores were listed as 60 on both examination reports.  See also June 2010 VA treatment records.  Nonetheless, the additional evidence of record is not as clear as to the distinction between PTSD and the non-service related cognitive disorder.  

VA treatment records document a longstanding history of PTSD symptoms and cognitive difficulties.  The Veteran initially had a VA primary care consultation (PCC) in November 2003.  He complained about having intermittent blackout episodes, memory problems, and occasional depression.  CT head scan was negative.  In March 2004, he had his initial visit at the VA mental health clinic (MHC).  No overt cognitive disorder was observed, and the examiner assessed an adjustment disorder due to financial and health stressors.  

In September 2004, the Veteran was initially diagnosed with PTSD by VA.  The examiner commented that the Veteran met the criteria for PTSD group therapy.  However, he was concerned that the Veteran had a learning disability or mental retardation which would prevent effective participation in group therapy.  The November 2004 VA PCP provider also observed cognitive difficulty.  See VA treatment records from September and November 2004.  At the following VA MHC visit in February 2005, no cognitive problems were noted, and the Veteran was given a GAF score of 55 for diagnoses of PTSD and major depressive disorder.  The Veteran's PTSD symptoms were assessed as relatively stable in 2006 and 2007 VA treatment records.  

From September 2007 through February 2008, the Veteran sought mental health treatment from a state sponsored facility.  During his period of treatment, he reported new symptoms of hallucinations.  He described specific PTSD symptoms (flashbacks of jeeps) that were troublesome and complained about paranoid thoughts.  The examiner initially assessed a GAF of 40, which was raised to 50-41 in subsequent entries.  The examiner noted that the Veteran's memory and intellect was below average without further comment.  It appears the examiner attributed the psychiatric symptoms mostly to PTSD, rather than any separately identifiable cognitive disorder.  Mittleider, 11 Vet. App. at 182.  No additional comments were made concerning the Veteran's poor intellectual function.  

Meanwhile, a friend of the Veteran, E.J., submitted an August 2011 statement describing the Veteran's psychiatric illness.  He does not distinguish the symptoms arising from the Veteran's cognitive disorder.  He stated that he had worked in VA and non-VA psychiatric facilities and had many opportunities to observe psychiatric illnesses.  He reported that the Veteran lived in absolute squalor.  The Veteran's poor mental function precluded him from maintaining basic personal finances, working, or having any social relationships.  Based upon his experiences, E.J. believed a disability rating of at least 50 percent was warranted.  Indeed, his description of the Veteran's inability to manage personal finances is consistent with the RO's finding of incompetency in February 2012.   

VA has to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the present case, the medical and lay evidence significantly vary as to whether the Veteran has a wholly separate cognitive disorder that is responsible for his reduced social and occupational function.  Mittleider, 11 Vet. App. at 182.  Although the June 2007 and September 2011 VA examiners clearly distinguish service connected PTSD symptoms from the cognitive disorder, it is not clear that they considered prior records which are vaguer about the distinction.  They also do not address the nature and severity of the Veteran's cognitive disorder or otherwise explain how it is separate from PTSD symptoms.  Overall, the available VA medical opinions are not adequate for adjudication purposes.  Id.; see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).

In light of the conflicting evidence, another medical examination is necessary to clarify whether the Veteran has a cognitive disorder or learning disability, which is wholly separate from his service connected PTSD.  Id.; 38 C.F.R. § 3.159(c).  Ongoing VA treatment records should also be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records after May 2011 for the Veteran.  

2.  Associate all updated VA treatment records with the claims folder and then schedule the Veteran for another VA PTSD examination.   

The entire claims file, including a copy of this remand and access to any pertinent documents in the Virtual VA efolder, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must first assess the nature and severity of the Veteran's cognitive disorder or learning disability.  The examiner should consider the pertinent evidence noted in above, such as the prior VA examination reports and findings made in 2003 and 2004 VA treatment records.  

Then, the examiner must provide a detailed assessment of the current severity of the Veteran's service-connected PTSD.  For the PTSD symptoms, the examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  

After separately assessing the cognitive disorder and PTSD symptoms, the examiner must provide a detailed opinion as to whether the symptoms from each disorder can be distinguished and considered as separate disorders.  

A global assessment of functioning (GAF) score must be provided along with an explanation of the score's meaning.  If the examiner determines that the Veteran has a wholly separate cognitive disorder, he or she should provide separate GAF scores for symptoms from PTSD and the cognitive disorder.   

A complete rationale must be provided for all opinions expressed. 

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran's guardian and representative must be furnished a supplemental statement of the case (SSOC) and afforded time for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


